Name: Commission Regulation (EEC) No 3232/84 of 19 November 1984 correcting Regulation (EEC) No 3163/84 establishing unit values for the determination of the customs value of certain perishable goods
 Type: Regulation
 Subject Matter: character(0)
 Date Published: nan

 20 . 11 . 84 Official Journal of the European Communities No L 301 / 19 COMMISSION REGULATION (EEC) No 3232/84 of 19 November 1984 correcting Regulation (EEC) No 3163/84 establishing unit values for the determination of the customs value of certain perishable goods correction to be made effective as from 16 November 1984, HAS ADOPTED THIS REGULATION : Article 1 The unit value established by Regulation (EEC) No 3163/84 for the product at code 1.28 (peas) is hereby cancelled and replaced by the unit value established as set out in the Annex hereto . THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Economic Community, Having regard to Commission Regulation (EEC) No 1577/81 of 12 June 1981 establishing a system of simplified procedures for the determination of the customs value of certain perishable goods ('), as last amended by Regulation (EEC) No 1012/84 (2), and in particular Article 1 thereof, Whereas Commission Regulation (EEC) No 3163/84 (3) has established the unit values applicable to these products from 16 to 29 November 1984 ; Whereas as a consequence of a transmission error in the data supplied to the Commission by a Member State, the unit value established for the product at code 1.28 (peas) must be amended as set out in the Annex to this Regulation ; Whereas, as the customs authorities in the Member States have taken steps to inform the trade of the Article 2 This Regulation shall enter into force on the day of its publication in the Official Journal of the European Communities. It shall apply with effect from 16 November 1984. This Regulation shall be binding in its entirety and directly applicable in all Member States . Done at Brussels , 19 November 1984. For the Commission Karl-Heinz NARJES Member of the Commission (') OJ No L 154, 13 . 6 . 1981 , p . 26 . (2) OJ No L 101 , 13 . 4 . 1984, p .' 25 . (') OJ No L 297 15. 11 . 1984, p . 9 . No L 301 /20 Official Journal of the European Communities 20 . 11 . 84 ANNEX Code NIMEXE code CCT heading No Description Amount of unit values per 100 kg net Bfrs/Lfrs Dkr DM FF £ Irl Lit F1 £ 1.28 07.01-41 1 07.01-43 f 07.01 F I Peas 28392 5070,11 1 400,72 4298,49 452,95 870672 1 580,08 376,66